Citation Nr: 0331630	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from August 1963 to December 
1967 and National Guard service from September 1981 to 
November 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision by the Oakland, California, 
Regional Office (RO).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibility to obtain evidence, and it also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In this case, it is not clear 
that the veteran has been given that notice required by VCAA 
and the United States Court of Appeals for Veterans Claims 
(Court).  See Quartuccio v. Principi, 16 Vet. App. 13 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  This remand 
will allow VA to ensure that the veteran is properly 
notified.

The veteran claims entitlement to service connection for 
PTSD.  Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  With regard to PTSD, 
service connection requires evidence of a diagnosis of PTSD 
made in accord with the diagnostic criteria of the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), medical 
evidence linking the disorder to events in service and, 
unless the veteran engaged in combat with the enemy or was 
held as a prisoner of war and claimed stressor events are 
related to those experiences, credible supporting evidence 
that the claimed in-service stressor events occurred.  
38 C.F.R. §§ 3.304(f), 4.125 (2003).

This claim was denied because a March 2001 medical record 
shows that the veteran then had anxiety due to occupational 
stress, and there was no evidence that PTSD had been 
diagnosed.  However, in an undated letter received in April 
2002, the veteran said that John S. Isaacs, PhD, Permanente 
Medical Group, 2025 Morse Avenue, Sacramento, CA  95825, had 
diagnosed PTSD.  Dr. Isaacs records are not in the file and 
should be obtained.  If those records reflect a diagnosis of 
PTSD based on events the veteran claimed occurred in military 
service, then the appellant must be afforded VA examinations.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim of entitlement to for 
service connection for PTSD is 
evidence that PTSD has been 
diagnosed in accord with DSM-IV, 
medical evidence linking PTSD to his 
military service, and credible 
supporting evidence that stressor 
events he identified, when PTSD was 
first diagnosed, actually occurred.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify the appellant of 
evidence he identified that could 
not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  He has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it, and his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any remaining time limitation set 
forth in 38 U.S.C.A. § 5103 (West 
2002).

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for mental 
disorders, and the RO must attempt to 
obtain records of examinations and 
treatment from health care providers the 
veteran identifies.  Specifically, the RO 
must attempt to obtain, from John S. 
Isaacs, PhD, all pertinent records.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the medical evidence of record to 
determine whether it reflects a diagnosis 
of PTSD.  If it does, then the veteran 
must be afforded VA psychological testing 
and evaluation.  The claims file must be 
sent to the examiner for review.

a.  The examiner must carefully 
review this decision and postservice 
treatment records, particularly the 
records that show the earliest 
diagnosis of PTSD, and the 
evaluation report should reflect 
that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

d.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  If the veteran claims to 
have forgotten the details of events 
he claims to have experienced, and 
the examiner relies upon those 
forgotten events to diagnose PTSD, 
the examiner must explain how the 
appellant "reexperiences" events 
he cannot remember.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced and how stimuli are 
persistently avoided, and must 
identify persistent symptoms of 
increased arousal.  The examiner 
must note whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also note whether he has true 
flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

4.  If the veteran is afforded VA 
psychological testing and evaluation 
then, after associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a psychiatric examination.  The 
claim file must be sent to the examiner 
for review.

a.  The examiner must carefully 
review this decision and postservice 
treatment records, and the 
examination report should reflect 
that review.

b.  Axis II diagnoses must not be 
deferred.  If examination results in 
diagnoses on both Axis I and Axis 
II, the examiner should distinguish 
symptoms attributable to each 
diagnosis.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  If the veteran claims to 
have forgotten the details of events 
he claims to have experienced, and 
the examiner relies upon those 
forgotten events to diagnose PTSD, 
the examiner must explain how the 
veteran "reexperiences" events he 
cannot remember.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced and how stimuli are 
persistently avoided, and must 
identify persistent symptoms of 
increased arousal.  The examiner 
must note whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also note whether he has true 
flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

5.  Upon completion of the evidentiary 
development prescribed above, the RO must 
review the evidence to determine whether 
it includes a clear diagnosis of PTSD.  
If it does, the RO must attempt to 
develop credible supporting evidence that 
events relied upon by examiners for the 
diagnosis actually occurred.

6.  Upon completion of the foregoing 
evidentiary development, and compliance 
with the time constraints prescribed 
above in paragraph 1(c), the RO must 
review all the evidence of record and, if 
the benefit sought on appeal remains 
denied, issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. 
§§ 19.31, 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


